Citation Nr: 0217984	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for death pension benefits.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.  The appellant, the surviving spouse of 
a veteran who had active service from April 1944 to May 
1944 and who died in August 1964, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained, 
and the duties to notify and assist have been satisfied.

2.  The veteran did not serve for ninety (90) days or more 
during a period of war and was not discharged or released 
from active service for a service-connected disability.

3.  An unappealed October 1964 decision of the RO denied 
the appellant's claim for nonservice-connected death 
pension benefits.

4.  The evidence received subsequent to the October 1964 
decision does not relate to an unestablished fact 
necessary to substantiate a claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1964 decision, which denied 
entitlement to nonservice-connected death pension 
benefits, is final.  38 U.S.C.A. § 5 (West 1991& Supp. 
2002); 38 C.F.R. § 20.1103 (2002)

2.  The additional evidence received subsequent to the 
RO's October 1964 decision is not new and material, and 
the claim for nonservice-connected death pension benefits 
is not reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002; 38 C.F.R. § 3.315 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the information 
and evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159.  

First, the VA has a duty under the VCAA to notify a 
claimant of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
February 2002 decision and the statement of the case 
issued to connection with this appeal have notified the 
appellant of the evidence considered, the pertinent laws 
and regulations, and the reasons the claim was denied.  In 
addition, a November 2001 letter to the appellant notified 
her of the evidence needed to establish entitlement to the 
benefits sought, as well as the division of 
responsibilities between the VA and the appellant in 
obtaining that evidence.  Also, in the statement of the 
case the appellant was specifically informed that if there 
was any evidence which would support the claim for 
benefits that had not been considered the appellant should 
identify the evidence so the RO could assist in obtaining 
that evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the evidence necessary to substantiate the 
appellant's claim consists of evidence as to the length of 
the veteran's period of service or evidence that he was 
discharged or released from service due to a 
service-connected disability.  Such evidence was 
previously obtained and is associated with the claims 
file.  The appellant was invited to submit any additional 
evidence pertaining to those matters, and the appellant 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly 
decide her claim.  Accordingly, the Board finds that the 
VA has done everything necessary to assist the appellant 
and that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
Thus, no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The appellant's claim for nonservice-connected death 
pension benefits was considered by the RO in October 1964.  
At that time, the appellant was informed that her claim 
had been denied because the veteran had less than 90 days 
of active duty and was not discharged because of a 
service-connected disability.  The appellant was notified 
of that determination and of her appellate rights by 
letter dated in October 1964.  She did not appeal the RO's 
decision and that decision is final.

As a general rule, a claim shall be reopened and reviewed 
if new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a 
claim is "new and material."  Under the version of 
38 C.F.R. § 3.156 that became effective August 29, 2001 
and is applicable in the appellant's case since her claim 
was filed after that date, new evidence is defined as 
evidence not previously submitted to agency 
decisionmakers.  Material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
the evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1991).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may proceed to the merits of the claim 
on the basis of all of the evidence of record, but only 
after ensuring that the duty to assist has been satisfied.

As indicated above, the RO denied the appellant's claim 
for nonservice-connected death pension benefits in October 
1964 on the basis that the veteran did not have qualifying 
service or was not discharged or released from service 
because of a service-connected disability.  The evidence 
that was of record at that time discloses that the veteran 
entered service on April 13, 1944, and was separated from 
service on May 13, 1944, for a physical disability.  A 
rating decision dated in January 1945 determined that the 
disability which resulted in the veteran's medical 
separation from service, flat feet, had existed prior to 
enlistment and was not aggravated during service.  Since 
the veteran did not have qualifying service, i.e., more 
than 90 days of service during a period of war and/or was 
not discharged from service because of  service-connected 
disability, the RO denied the appellant's claim.  

The evidence associated with the claims file subsequent to 
the October 1964 decision consists of a Certificate of 
Discharge pertaining to the veteran's service, and a 
record of internment in Jefferson Barracks National 
Cemetery pertaining to the veteran.  In a statement from 
the appellant submitted in connection with her claim she 
asserted that she should receive spousal benefits because 
the veteran served during a period of war and because he 
received benefits as he was buried in a national cemetery.

The Board finds that the additional evidence associated 
with the claims file is new in that it was not previously 
physically of record at the time of the October 1964 
decision.  However, this evidence is not material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  In this regard, at the time of 
the October 1964 decision the veteran's dates of service 
were established and the fact that he had been buried in a 
national cemetery was also a fact established by the 
record.  What was missing and continues to be missing from 
the appellant's claim is evidence that the veteran was 
discharged or released from service because of a service-
connected disability or information that shows that he 
served during a period of war for 90 days or more.  The 
additional evidence does not address the shortcomings of 
the appellant's claim and does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that new and material evidence has not been 
submitted to reopen the previously denied claim and the 
appellant's claim for nonservice-connected death pension 
benefits remains denied.


ORDER

New and material evidence not having been submitted, the 
claim for nonservice-connected death pension benefits is 
not reopened and remains denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



